Case 1:19-cv-02242-WJM-KMT Document 1 Filed 08/07/19 USDC Colorado Page 1 of 11




                                     UNITED STATES DISTRICT
                                   COURT DISTRICT OF COLORADO

                                                   CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  MACY’S WEST STORES, INC.,
  a Foreign Limited Liability Company a/k/a
  MACYS CALIFORNIA INC,

          Defendant.
  __________________________________________/

                                              COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues, MACY’S WEST STORES, INC.

  (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

  and domiciled in El Paso County, Colorado, and is otherwise sui juris.
Case 1:19-cv-02242-WJM-KMT Document 1 Filed 08/07/19 USDC Colorado Page 2 of 11


          5.      At all times material, Defendant, MACY’S WEST STORES, INC., was and is a

  Foreign Corporation, with a principal office street address listed as 7 West Seventh Street,

  Cincinnati, Ohio and a place of business in Colorado Springs, Colorado.

          6.      At all times material, Defendant, MACY’S WEST STORES, INC., owned and

  operated a retail shopping location at 1750 Briargate Boulevard, Colorado Springs, Colorado

  (hereinafter the “Commercial Property”).

          7.      Venue is properly located in the District of Colorado because Defendant’s

  Commercial Property is located in Colorado Springs, Colorado, Defendant regularly conducts

  business within Colorado Springs, Colorado, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Colorado Springs, Colorado.

                                     FACTUAL ALLEGATIONS

          8.      Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make their facilities accessible to individuals with

  disabilities.

          9.      Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s Commercial

  Property and the businesses therein, including the retail shopping store.

          10.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

          11.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires

                                                   2
Case 1:19-cv-02242-WJM-KMT Document 1 Filed 08/07/19 USDC Colorado Page 3 of 11


  the use of a wheelchair to ambulate.

         12.       Defendant, MACY’S WEST STORES, INC., owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots specific to the business therein,

  and it owns, operates and oversees said Commercial Property located in Colorado Springs,

  Colorado, that is the subject of this Action.

         13.       The subject Commercial Property is open to the public and is located in Colorado

  Springs, Colorado. The individual Plaintiff visits the Commercial Property regularly, to include

  a visit to the property on or about June 5, 2019 and encountered multiple violations of the ADA

  that directly affected his ability to use and enjoy the property. He plans to return to and often

  visits the Commercial Property and the business located within the Commercial Property, in order

  to avail himself of the goods and services offered to the public at the businesses therein, if the

  property/businesses become accessible.

         14.       Plaintiff visited the Commercial Property as a patron/customer, regularly visits

  the Commercial Property and business within the Commercial Property as a patron/customer, and

  intends to return to the Commercial Property and business therein in order to avail himself of the

  goods and services offered to the public at the property. Plaintiff is domiciled nearby in the same

  state as the Commercial Property, has regularly frequented the Defendant’s Commercial Property

  and business located within the Commercial Property for the intended purposes, and intends to

  return to the property within four (4) months’ time of the filing of this Complaint.

         15.       The Plaintiff found the Commercial Property to be rife with ADA violations.

  The Plaintiff encountered architectural barriers at the Commercial Property and wishes to continue

  his patronage and use of the premises.

         16.       The Plaintiff, CARLOS BRITO, has encountered architectural barriers that are in

  violation of the ADA at the subject Commercial Property and business therein. The barriers to

  access at Defendant’s Commercial Property and businesses within the Commercial Property have

                                                   3
Case 1:19-cv-02242-WJM-KMT Document 1 Filed 08/07/19 USDC Colorado Page 4 of 11


  each denied or diminished Plaintiff’s ability to visit the Commercial Property and endangered his

  safety. The barriers to access, which are set forth below, have likewise posed a risk of injury(ies),

  embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly situated.

         17.       Defendant, MACY’S WEST STORES, INC., owns/or and operates, a place of

  public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. Defendant is responsible for complying with the obligations of the

  ADA. The place of public accommodation that Defendant, MACY’S WEST STORES, INC., owns

  and operates is the Commercial Property business located at 1750 Briargate Boulevard, Colorado

  Springs, Colorado.

         18.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and business therein, but not necessarily limited to the allegations

  in Paragraph 20 of this Complaint. Plaintiff has reasonable grounds to believe that he will

  continue to be subjected to discrimination at the Commercial Property and the business located

  within the Commercial Property, in violation of the ADA. Plaintiff desires to visit the Commercial

  Property and business located within the Commercial Property, not only to avail himself of the

  goods and services available at this Commercial Property and business therein, but to assure

  himself that the property and businesses therein are in compliance with the ADA, so that he and

  others similarly situated will have full and equal enjoyment of the property and businesses therein

  without fear of discrimination.

         19.       Defendant has discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property and business located within the Commercial

  Property, as prohibited by 42 U.S.C. § 12182 et seq.

         20.       Defendant has discriminated, and continue to discriminate, against Plaintiff in

                                                   4
Case 1:19-cv-02242-WJM-KMT Document 1 Filed 08/07/19 USDC Colorado Page 5 of 11


      violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

      January 26, 1993, if a Defendant has ten (10) or fewer employees and gross receipts of $500,000

      or less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

      Commercial Property and other businesses within the Commercial Property, include, but are not

      limited to, the following:

      Common Areas

         A. Parking

  i.     The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

         located on an excessive slope. Violation: There are accessible parking spaces located on an

         excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

 ii.     The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

         aisles are located on an excessive slope. Violation: There are accessible parking space access

         aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

         of the 2010 ADA Standards, whose resolution is readily achievable.

iii.     The Plaintiff had difficulty accessing the facility, as there are designated accessible parking

         spaces located too far from an accessible route to the facility. Violation: Some of the accessible

         parking spaces are not located on the shortest route to an accessible entrance, violating Section

         4.6.2 of the ADAAG and Section 208.3.1 of the 2010 ADA Standards, whose resolution is

         readily achievable.

iv.      There are accessible parking spaces that do not provide signs designating them as accessible,

         violating Section 4.6.4 of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose

         resolution is readily achievable.

         B. Entrance Access and Path of Travel



                                                       5
Case 1:19-cv-02242-WJM-KMT Document 1 Filed 08/07/19 USDC Colorado Page 6 of 11


  i.   The Plaintiff could not navigate the curb ramps without assistance, as there are curb ramps at

       the facility that contain excessive flared side slopes, violating Section 4.7.5 of the ADAAG

       and Section 406.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 v.    The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

       handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

       Standards, whose resolution is readily achievable.

vi.    The Plaintiff had difficulty opening the entrance door without assistance due to the automatic

       door opener not functioning. Violation: Elements that are required to be accessible are not

       usable by persons with disabilities, violating 28 CFR 36.211, whose resolution is readily

       achievable.

vii.   The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

       provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

                                                      6
Case 1:19-cv-02242-WJM-KMT Document 1 Filed 08/07/19 USDC Colorado Page 7 of 11


        of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

        of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

        resolution is readily achievable.

viii.   There are protruding objects on the path of travel at the facility that present a hazard of

        colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

        C. Access to Goods and Services

   i.   There are drinking fountains that don’t provide access to those who have difficulty bending or

        stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

        the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

        readily achievable.

        D. Public Restrooms

   i.   The Plaintiff could not use the lavatory outside the accessible toilet compartment without

        assistance, as the required knee and toe clearance is not provided. Violation: There are

        lavatories outside the accessible toilet compartment that don’t provide the required clearances

        violating Section 4.19.2 & Figure 31 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010

        ADA Standards, whose resolution is readily achievable.

  ii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 iii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section



                                                     7
Case 1:19-cv-02242-WJM-KMT Document 1 Filed 08/07/19 USDC Colorado Page 8 of 11


        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 iv.    The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

        a location where the clear floor space to access it is not provided. Violation: The clear floor

        space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

        of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

  v.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

        is readily achievable.

 vi.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not use the baby changing table without assistance as the handle was

        mounted too high. Violation: There are elements provided for public use in the restroom, with

        controls or operating mechanisms outside the reach ranges prescribed in Sections 4.2.5, 4.2.6,

        and 4.27.3 of the ADAAG and Sections 308 & 309.3 of the 2010 ADA Standards, whose

        resolution is readily achievable.

viii.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom door does not provide the required latch

        side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

           21.        The discriminatory violations described in Paragraph 20 are not an exclusive list

                                                      8
Case 1:19-cv-02242-WJM-KMT Document 1 Filed 08/07/19 USDC Colorado Page 9 of 11


  of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

  public accommodation in order to photograph and measure all of the discriminatory acts violating

  the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

  requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

  presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

  enjoyment of the Commercial Property and other businesses therein; Plaintiff requests to be

  physically present at such inspection in conjunction with Rule 34 and timely notice.

         22.       The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendant’s Commercial Property and

  other businesses within the Commercial Property; and has otherwise been discriminated against

  and damaged by the Defendant because of the Defendant’s ADA violations as set forth above.

  The individual Plaintiff, and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

  Defendant’s places of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         23.       Defendant has discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of their places of public accommodation or commercial facility, in violation of

  42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

                                                   9
Case 1:19-cv-02242-WJM-KMT Document 1 Filed 08/07/19 USDC Colorado Page 10 of 11


   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          24.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and have

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          25.        While Defendant, MACY’S WEST STORES, INC., as landlord and owner of the

   Commercial Property Business, is primarily responsible for all ADA violations listed in this

   Complaint, tenants and landlords can be held is jointly and severally liable for ADA violations.

          26.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public similarly

   situated, will continue to suffer such discrimination, injury and damage without the immediate

   relief provided by the ADA as requested herein. In order to remedy this discriminatory situation,

   the Plaintiff require an inspection of the Defendant’s place of public accommodation in order to

   determine all of the areas of non-compliance with the Americans with Disabilities Act.

          27.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          28.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendant operates its

   businesses, located within the Commercial Property located at1750 Briargate Boulevard, Colorado

   Springs, Colorado, the interiors, exterior areas, and the common exterior areas of the Commercial

   Property and businesses to make those facilities readily accessible and useable to the Plaintiff and

                                                     10
Case 1:19-cv-02242-WJM-KMT Document 1 Filed 08/07/19 USDC Colorado Page 11 of 11


   all other mobility-impaired persons; or by closing the facility until such time as the Defendant

   cures its violations of the ADA.

          WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendant, at the commencement of the

   subject lawsuit, were and are in violation of Title III of the Americans with Disabilities Act, 42

   U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant, including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendant

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: August 7, 2019


                                                    GARCIA-MENOCAL & PEREZ, P.L.
                                                    Attorneys for Plaintiff
                                                    1600 Broadway, Suite 1600
                                                    Denver, CO 80202
                                                    Telephone: (720) 996-3500
                                                    Facsimile: (720) 381-0515
                                                    Primary E-Mail: ajperez@lawgmp.com
                                                    Secondary E-Mail: aquezada@lawgmp.com
                                                    bvirues@lawgmp.com; ddun@lawgmp.com;

                                                    By:      /s/ Anthony J. Perez
                                                          ANTHONY J. PEREZ



                                                    11
